09/18/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0608



                                 No. DA 19-0608

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

BARAK JAMES MCGHEE,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including October 27, 2020, within which to prepare, serve, and file its

response brief.




KFS                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                          September 18 2020